OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The determinations regarding founded suspicion of criminality justifying a request to search the car, and then the trunk, and defendant’s consent to a search of the vehicle, all involve mixed questions of law and fact. The determinations are supported by the record, and are beyond further review (see People v Valerio, 95 NY2d 924, 925 [2000]).
Chief Judge Lippman and Judges Read, Pigott, Rivera, Abdus-Salaam, Stein and Fahey concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.